Case 8:19-cv-01257-JFW-PJW Document 64-2 Filed 01/13/20 Page 1 of 2 Page ID #:514




  1
  2
  3
  4
  5
  6
  7
  8
  9                          UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 10                               WESTERN DIVISION
 11
      Bryce Abbink, individually and on
 12   behalf of all others similarly situated,            Case No. 8:19-cv-01257-JFW-PJWx
 13
                                     Plaintiff,              [PROPOSED] ORDER
 14                                                          GRANTING MOTION FOR
 15   v.                                                     DEFAULT JUDGMENT
                                                             AGAINST UNIFIED
 16   Experian Information Solutions, Inc.,                  DOCUMENT SERVICES, LLC
 17   an Ohio corporation, Lend Tech
      Loans, Inc., a California corporation,                 Hon. John F. Walter
 18   and Unified Document Services, LLC,
 19   a California Limited Liability                         Complaint Filed: June 21, 2019
                                                             Pretrial Conf.: June 12, 2020
      Company,
 20                                                          Trial Date: June 23, 2020
                                 Defendants.
 21
 22
 23
 24
 25
 26
 27
 28
            [Proposed] Order Granting Motion for Default Judgment Against Unified Document Services, LLC
                                                       -1-
Case 8:19-cv-01257-JFW-PJW Document 64-2 Filed 01/13/20 Page 2 of 2 Page ID #:515




  1         Having considered the moving papers and all other matters presented to the
  2   Court, the Court finds that Plaintiff’s Motion for Default Judgment Against Unified
  3   Document Services, LLC should be granted, and hereby orders as follows:
  4         1.      The Motion is GRANTED.
  5         2.      Default Judgment is hereby entered against Unified Document
  6                 Services, LLC.
  7         3.      Plaintiff is awarded damages in the sum of $1,000.
  8         4.      Pursuant to L.R. 55-3, Plaintiff is awarded attorneys’ fees in the sum of
  9                 $300.
 10
 11   IT IS SO ORDERED.
 12
 13   Dated:
 14                                                          Hon. John F. Walter
                                                             United States District Judge
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
            [Proposed] Order Granting Motion for Default Judgment Against Unified Document Services, LLC
                                                       -2-
